Title: To Thomas Jefferson from James Jackson, 1 March 1805
From: Jackson, James
To: Jefferson, Thomas


                  
                     Friday 1st March 1805
                  
                  Genl Jackson begs leave to remind the President of the United States of the bill drawn on him for $194–some Cents and given the president by the General last Saturday—as the hurry of the Session and no doubt increased business of the president may tend to prevent attention to such small matters without improper interruption
                  The General would as soon receive the money as the order on the branch bank of Savannah
               